UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
ADANE P. DEJESUS

                                Plaintiff,

         against
                                                       CIVIL ACTION NO.: 18 Civ. 3170 (SLC)

                                                                        ORDER
NANCY A. BERRYHILL, Commissioner of Social
Security,

                                Defendant.


SARAH L. CAVE, United States Magistrate Judge.

         A complaint and the administrative record having been filed in this matter, Defendant is

hereby ordered to send one courtesy copy of the administrative record, marked as such on a

cover page, to Chambers by February 12, 2020. The courtesy copy should bear the ECF header

generated at the time of electronic filing and include protruding tabs for any exhibits. Bulky

materials should be two-sided, and neatly-bound or placed in 3-ring binders, with appropriate

dividers.




Dated:             New York, New York
                   January 31, 2020

                                                    SO ORDERED



                                                    _________________________
                                                    SARAH L. CAVE
                                                    United States Magistrate Judge
